In re: The State of Louisiana applying for writ of certiorari.
Application denied. The State is without right to have reviewed a judgment of acquittal.
SANDERS and SUMMERS, JJ., are of the opinion that a writ should he granted.
From the bill of exceptions reserved by the State, it appears that the Court may have posited its decision on the constitutional question.
BARHAM, J., concurs fully with the writ denial.
This Court has no obligation to review by appeal or granting of writs acquittals which may or in fact do involve constitutional issues. In fact we consistently refuse to review constitutional issues. See writ denials this date. We are obligated to review only decisions that declare statutes or ordinances unconstitutional. That is not this case.